                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
CHARLES C. COOGAN,
                                                                     ORDER
                            Plaintiff,
                                                                   18-cv-758-bbc
              v.

KEVIN CARR,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Charles C. Coogan is proceeding on claims that his requests to work

outside the Oakhill Correctional Institution have been denied because of his disability, in

violation the Rehabilitation Act, 29 U.S.C. § 794, and the Americans with Disabilities Act,

42 U.S.C. §§ 12111–213. After defendant Kevin Carr filed a motion for summary judgment,

plaintiff filed a motion to voluntarily dismiss the case. Dkt. #51. Defendant responded that

he did not oppose dismissal so long as the dismissal was with prejudice. Dkt. #54.

Defendant also stated that he would waive costs if dismissal was with prejudice. Plaintiff has

filed a follow up motion, stating that he is seeking dismissal with prejudice. Dkt. #56.

Therefore, I will grant plaintiff’s motions. This case will be dismissed with prejudice and

without costs to either side. Plaintiff’s pending third motion for assistance in recruiting

counsel, dkt. #40, and defendant’s motion for summary judgment, dkt. #44, will be denied

as moot.




                                              1
                                           ORDER

        IT IS ORDERED that

        1. Plaintiff Charles C. Coogan’s motions to voluntarily dismiss this case, Dkt. #51

and Dkt. #56, are GRANTED. This case is DISMISSED WITH PREJUDICE and without

costs to either side.

        2. Plaintiff’s renewed motion for court assistance in recruiting counsel, dkt. #40, is

DENIED as moot.

        3. Defendant Kevin Carr’s motion for summary judgment, dkt. #44, is DENIED as

moot.

        4. The clerk of court is directed to enter judgment and close this case.

        Entered this 14th day of November, 2019.




                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
